internal_revenue_service number release date index number ----------------------------------------------------------- ------------------------------------ -------------------------------- ---------------------------- --------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------ telephone number -------------------- refer reply to cc fip b04 plr-121717-05 date date ---------- ----------------------------------------------------------- legend taxpayer ---------------------------------------------------------- subsidiary a ----------------------------------------------------------------------------------------------------------- country x state state number z bbs ccs dds dear ------------- ---------------------------------- -------------------------------- ------------------------------- -------------------- ------ --- -------------------------------------------------------------------------------- this letter is in response to the ruling_request filed on behalf of taxpayer dated date the taxpayer has requested a ruling with respect to certain assets held by the taxpayer in a variable_annuity separate_account facts plr-121717-05 taxpayer is a stock_life_insurance_company as defined in sec_816 and is subject_to taxation under part i of subchapter_l of the code taxpayer is organized and operated under the laws of state and maintains its executive offices in state taxpayer also has a branch office in country x taxpayer files a consolidated_income_tax_return with its wholly owned subsidiary subsidiary a on a calendar_year basis and each company reports its income on an accrual_method taxpayer is licensed to conduct a life_insurance business and issues variable life and or variable_annuity contracts in number z states and the district of columbia and in country x taxpayer represents that it has recently begun to issue group variable_annuity contracts through its branch office in country x the contracts the assets supporting the contracts are held in a separate_account the separate_account established under the laws of state taxpayer further represents that the income deductions assets and liabilities associated with the separate_account will be maintained separately from taxpayer’s other accounts taxpayer reports that the contracts are issued to pension_plan trustees and sponsors to fund the obligations of various types of defined contribution pension plans the plans the plans are established under the laws of country x by country x employers the plans are the contract holders under the plans amounts are contributed by or on behalf of employee plan members members and then used to fund the contracts taxpayer states that it will establish an account for each member to separately account for that member’s contract amounts taxpayer represents that the contract amounts are invested in one or more of the investment options available under the contracts the underlying investment_assets as directed by the members per taxpayer the number of investment options varies by plan but there is no limit on the maximum number of investment options that can be made available each plan permits members to reallocate their contract amounts on a specified frequency as explained in taxpayer’s submission the investment options under a contract include bbs which are the equivalent of the subaccounts or subdivisions of a separate_account used in connection with u s variable_contracts each bb invests in one or more of three different types of assets units of country x investment funds known as ccs described by taxpayer as similar to a type of u s private_placement investment fund units of country x investment funds known as dds per taxpayer these are essentially the same as u s mutual funds and shares of stock of the country x employer that established the plan taxpayer represents that all of the assets that fund the plans are and will be available for purchase directly by the public without the purchase of a contract although some of these assets ie units in ccs are available to only large sophisticated investors plr-121717-05 as represented by taxpayer under the contracts a member is vested in and is entitled to receive the value of his or her account as permitted under the laws of country x the value of the account at any time is based upon the value of the cc or dd units or employer stock allocable to such account the contract does not contain any permanent annuity purchase rate guarantees or any other type of insurance guarantee however at retirement a member may elect to have his or her account applied to provide immediate_annuity payments by taxpayer in that event taxpayer will withdraw from the member’s account the amount necessary to provide the annuity payments which will be determined based on the current annuity purchase rates then in effect by taxpayer taxpayer expects however that members will rarely if ever elect this option should a member elect to purchase an annuity the member will pay a fee to taxpayer taxpayer represents that the contracts do not impose any surrender charges however periodic asset-based fees and charges are imposed by taxpayer on each account under a contract contract charges taxpayer further represents that the contracts do not comply with sec_72 do not qualify as variable_contracts for purposes of sec_817 are not pension_plan_contracts within the meaning of sec_818 and do not comply with the diversification requirements of sec_817 and the regulations thereunder law and analysis sec_61 provides that the term gross_income means all income from whatever source derived including gains derived from dealings in property interest and dividends since the service has issued a number of revenue rulings addressing when an investor in a contract has sufficient control_over the underlying investments to be treated as the owner of those investments revrul_77_85 1977_1_cb_12 concludes that if a purchaser of an investment annuity_contract selects and controls the investment_assets in the separate_account of the issuing life_insurance_company then the purchaser is treated as the owner of those assets for federal_income_tax purposes revrul_77_85 also states that b ecause the insurance_company receives nothing until a portion of the custodial_account is liquidated and remitted to it by the custodian as either charges or premiums due under the contract the insurance_company should only include the premiums and charges paid each year in its premium income for that year under sec_809 of the code predecessor of current sec_803 similarly revrul_80_274 1980_2_cb_27 holds that where a savings and loan depositor transfers a certificate of deposit c d to a life insurer in exchange for an annuity_contract and the life insurer is expected to continue to hold the c d for the plr-121717-05 benefit of the depositor the depositor not the insurance_company is considered the owner of the c d for tax purposes revrul_81_225 1981_2_cb_12 clarified and amplified by revrul_2003_92 2003_2_cb_350 analyzes five situations involving purported variable_annuity contracts in four of the situations the ruling concludes that the contracts are not annuity_contracts and that prior to the annuity_starting_date the contract holders are the owners of the assets held by the insurance_company with regard to the contracts in these situations the insurance_company holds shares of mutual funds that are directly or indirectly available to the public in the fifth situation the contract holder can invest only in a non-publicly-available mutual_fund managed by the insurance_company or one of its affiliates the shares in that mutual_fund are available only through the purchase of an annuity_contract in that situation the ruling concludes that the insurance_company is treated as the owner of the mutual_fund shares held by the company for the contracts in revrul_82_54 1982_1_cb_11 the purchasers of certain annuity_contracts have the right to direct the issuing insurance_company to invest in the shares of any or all of three mutual funds that are not available to the public one mutual_fund invests primarily in common stocks another in bonds and a third in money market investments policyholders are free to allocate their premium payments among the three funds and have an unlimited right to reallocate contract values among the funds prior to the maturity_date of the annuity_contract the ruling concludes that the policyholders' ability to choose among general investment strategies for example between stocks bonds or money market instruments either at the time of the initial purchase or subsequent thereto does not constitute sufficient control so as to cause the policyholders to be treated as the owners of the mutual_fund shares in 749_f2d_513 8th cir cert_denied 473_us_905 the court upheld the investor_control theory of revrul_81_225 the taxpayers in christoffersen purchased a variable_annuity contract that reflected the investment return and market_value of assets held in a separate_account that was segregated from the general assets of the issuing insurance_company the taxpayers had the right to direct that their premium payments be invested in any one or all of six publicly traded mutual funds the taxpayers could reallocate their investment among the funds at any time and had the right to make withdrawals to surrender the contract and to apply the accumulated value under the contract to provide annuity payments the court held that the taxpayers and not the issuing insurance_company owned the mutual funds for federal_income_tax purposes in revrul_2003_91 2003_2_cb_347 holders of variable_annuity contracts were not considered the owners of the assets in which the funds invested even though the policyholders had the ability to allocate the premium paid among various subaccounts change such allocations at any time and transfer funds from one subaccount to another the investment in the subaccounts was available solely through plr-121717-05 purchase of variable_annuity contracts and was not otherwise publicly available moreover the policyholders were not able to communicate directly or indirectly with the investment advisors regarding the investment strategies of the subaccounts revrul_2003_91 concludes that the policyholders did not have direct or indirect control_over any of the assets in the subaccounts and therefore would not be treated as the owners of such assets in revrul_2003_92 2003_2_cb_350 a holder of a variable_annuity or life_insurance_contract is the owner of interests in a nonregistered partnership where interests in the nonregistered partnership are not available exclusively through the purchase of a life_insurance or annuity_contract the ruling concludes that pursuant to sec_61 the owner of interests held in a sub-account must include in its gross_income any interest dividends or other income derived from the interests held in the sub- account in the year in which the interest dividends or other income is earned sec_817 was enacted as part of the deficit_reduction_act_of_1984 pub_l_no in the legislative_history of that act congress expressed its intent to deny life_insurance treatment to any variable_contract containing segregated accounts backed by publicly available funds h_r conf_rep no pincite holding taxpayer will not be considered the owner of the underlying investment_assets for federal_income_tax purposes this ruling makes no conclusion regarding the federal_income_tax liability of the plans the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-121717-05 a copy of this letter must be attached to any income_tax return to which it is relevant sincerely s donald j drees jr senior technical reviewer branch office of associate chief_counsel financial institutions products ------------------------- -------------------------
